Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-11, and 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to 35 U.S.C. 101, Claims 1-5, 7-11, and 13-20 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance.  
The present invention is not properly interpreted as being directed towards the abstract idea of a mathematical concept because it is not directed towards the abstract idea of a mental process because it is not reasonably interpreted as observations, evaluations, judgments and/or opinions that are reasonably performed in the human mind.  For example, Claim 1 explicitly recites a measurement system that determines clinical data for a patient, storing a particular type of data (i.e. clinical data) on one memory, enhancing the data, and further storing a second, different type of data (i.e. enhanced data) on a second memory, wherein paragraphs [0014]-[0015] of the present Specification discloses that this is performed in order to increase the security of the system – this is not reasonably interpreted as an activity that a human could do in their own mind and/or via pen and paper.  
Furthermore, even assuming, arguendo, that the present invention were directed towards one of the aforementioned abstract ideas, it nonetheless includes additional elements that 
For the aforementioned reasons, Claims 1-5, 7-11, and 13-20 are patent eligible under 35 U.S.C. 101.
Regarding 35 U.S.C. 102 and 103, the following represents the closest prior art references to the present Claims, as well as reasons explaining why the present Claims are distinguished from the closest prior art references:
Phan (Pub. No. 2011/0208013) teaches a body parameter sensing system comprising a first and second memory, wherein the system stores raw data on the first memory and processed data on the second memory.  However, Phan does not teach enhancing the data by adding one or more additional data fields to the clinical data, and further does not teach that the enhanced data includes a recommended medication dosage for the patient based on the clinical data.  Additionally, Phan does not teach transmitting the data from the first memory to a collector utilizing a first communications protocol, wherein the collector enhances the clinical data, and further does not teach transmitting the enhanced clinical data from the collector to the second memory utilizing a second communications protocol having a set of rules for data exchange that are not publicly available.
McCown (Patent No. US 6,708,272) teaches a system that includes a first memory that stores unencrypted data and a second memory that stores encrypted data, wherein the first memory does not store, handle, or process the encrypted data.  However, McCown does not 
Kraft (Pub. No. 2006/0001551) teaches a system that obtains physiological parameters such as glucose, wherein the parameter is transmitted to a relay according to a first transmission protocol, and wherein the relay subsequently converts the received data according to a second transmission protocol and transmits the data to a receiver according to the second transmission protocol.  However, Kraft does not teach enhancing the data by adding one or more additional data fields to the clinical data, and further does not teach that the enhanced data includes a recommended medication dosage for the patient based on the clinical data.  Furthermore, Kraft does not teach storing the glucose data in a first memory, and does not teach storing only enhanced data in a second memory.
Jun (Pub. No. WO 2014/088239 A1) teaches a system that includes a first memory that stores an encryption key, and a non-volatile memory that stores encrypted data.  However, Jun does not teach enhancing the data by adding one or more additional data fields to the clinical data, and further does not teach that the enhanced data includes a recommended medication dosage for the patient based on the clinical data.  Furthermore, Jun does not teach transmitting the data from the first memory to a collector utilizing a first communications protocol, wherein 
	For the aforementioned reasons, the rejections of Claims 1-5, 7-11, and 13-20 under 35 U.S.C. 103 are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed September 17, 2020, regarding the rejections of Claims 1-5, 7-11, and 13-20 under 35 U.S.C. 103 have been considered and, in combination with the present amendments, are persuasive for the reasons disclosed above.  Hence the rejections of Claims 1-5, 7-11, and 13-20 under 35 U.S.C. 103 are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658.  The examiner can normally be reached on Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”





/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
January 14, 2020